Citation Nr: 1439838	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-34 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the service-connected lumbosacral strain with degenerative disc disease (DDD) L4-5 and herniated nucleus pulposus at L3-4 (low back disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to October 1961.  He had a period of active duty for training from June 1991 to February 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO that continued the 40 percent rating assigned for the service-connected low back disability.  

This appeal was processed using the Veterans Benefits Management System.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that his service-connected low back disability has worsened in that he is entitled to a higher rating than the 40 percent rating currently assigned.  

The Veteran's last VA examination assessing the nature and severity of his low back disability was in March 2010.  He currently avers that the VA examiner did not adequately assess his condition in that he has had additional functional limitation of movement and motion that was not fully acknowledged that is productive of pain, weakness, and incapacitating episodes.  

The Veteran also submitted private medical records (to include an MRI) and additional lay statements indicating radiating pain stemming from his low back down his lower extremities.  He has also submitted evidence indicating stiffness of his back, lack of improvement of his disability, and flare-ups.  

As the March 2010 examination did not fully capture the evidence of record depicting a complete picture of the Veteran's low back disability, and in light of the Veteran's contentions, the Board finds that a new VA examination assessing the current severity of the Veteran's back is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him identify any outstanding records of pertinent medical treatment from VA medical facilities referable to the treatment of his back disability, to include any relevant and outstanding records from the Daytona Beach VA Medical Center.  

Copies of any such records should be obtained and associated with the record. If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. The AOJ should have the Veteran scheduled for VA orthopedic and neurological examinations in order to ascertain the nature and current severity of the service-connected low back disability.

The claims file should be made available to the examiner for review in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported. 

The examination of the spine should include appropriate testing including range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination. 

The examiner should specifically state if ankylosis (favorable or unfavorable) and muscle spasm are present.

The examiner also should report any specific information as to the frequency and duration of incapacitating episodes in the past twelve months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment. 

All appropriate neurological tests and studies, to include MRI, EMG and a nerve conduction study should be accomplished (with all findings made available to the examiner prior to completion of the report), and all clinical findings should be reported in detail.

If the examiner finds that any such testing is not required to fully evaluate the current extent of the service-connected low back disability this must be clearly stated and fully explained. 

The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the service-connected back disability. 

The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residual, such as radiculopathy as a manifestation of the service-connected low back disability.

In addition, the examiner should expressly address the etiology of any numbness/radiculopathy that the Veteran describes in his lower extremities.  He/she should note the previous reports of radicular symptomatology of record.

The examiner should set forth all examination findings and the complete rationale for the conclusions reached in his/her report. 

3. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
4. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record, to include whether a separate rating is warranted for neurological symptomatology stemming from the service-connected  low back disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



